DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-4 are pending in the instant application.  

Priority
This application, filed December 14, 2020, claims foreign priority to Japan Application No. 2019-235915, filed October 26, 2019.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 12/03/2021, 10/18/2021, 08/23/2021, 06/28/2021, and 12/14/2020, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Status of the Claims
Claims 1-4 are under examination on the merits.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,426,710 (“the `710 patent”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s claims 1-4 and claims 1-3 of the `988 patent are drawn to an exhaust gas control catalyst comprising a base and a catalyst coating layer having a two-layer structure on the base and the catalyst coating layer contains Rh particles in which a mean particle diameter measured by observation using a transmission electron microscope is 1.0 nm or more and 2.0 nm or less and a particle-diameter standard deviation σ is 0.8 nm or less.  
The invention of the `710 patent differs from the claimed invention in that it teaches an opposite configuration of the layers, where instantly claimed catalyst coat layer includes an upstream portion on an upstream side and a downstream portion on a downstream side in an exhaust gas direction, and a part or all of the upstream portion is formed on a part of the downstream portion (overlapped), and the downstream portion contains Rh fine particles, while the catalyst of the `710 patent includes a lower layer on the base, and an upper layer on the lower layer, the upper layer of the catalyst coating layer contains Rh particles and a length of the upper layer from an end face on a downstream side in an exhaust gas flow direction falls within a range of 70% or more and 100% or less of a total length of the base.  However, the claimed inventions are still rendered obvious by the teachings of the `710 patent because both catalysts coating layer contains controlled Rh particles having 1.0 nm or more and 2.0 nm or less and a particle-diameter standard deviation σ is 0.8 nm or less to catalyze the removal of NOx gas.   One of ordinary skilled in the art at the time of the claimed invention would have found it “obvious to try” switching the configuration of the layers of the `710 patent as the teaching represents a finite number of identified, predictable combinations.  KSR Int’l Co. v. Trleflex, Inc., 550 U.S. 398 (2007).   

Conclusions
Claims 1-4 are rejected.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731